Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for priority based on a PCT application 2019/022482 filed on March 15, 2019.   

DETAILED ACTION
Claims 1 - 15 are pending in the application.
Claims 1, 10, and 14 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 8 and 10 - 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Tow (U.S. PG Pub. No. 2016037443), herein “Tow,” in view of patent document Puigardeu et al. (WO 2017196346), herein “Puigardeu” published on November 16, 2017.


Regarding claim 1,
Tow teaches a method comprising: operating, by a processor, on object model data, the object model data describing at least part of an object to be generated in additive manufacturing: (Par. 0092: “With respect to FIG. 1, fabrication cornn1and unit 105 includes processor 106, memory 107, and fabrication software application 108 that can be stored in memory 107 and executed by processor 106. It should be appreciated that control unit 103 of fabricator 101 may be configured to receive instructions from fabrication command unit 105 such that fabricator 101 can fabricate an output product on build surface 104 from materials dispensed by material deposition tool 102.” 
operating, by a processor, (“processor 106,” Par. 0092) on pattern data describing an object pattern intended to be formed on at least a portion of the part of the object to be generated in additive manufacturing; (Par. 0098: “Specialized software 505 may also allow the clinician to directly access one or more clinical or medical data repositories to research potential customizations. Specialized software 505 can generate a three dimensional model or other instructions or data for a customized medical device, which can be transmitted directly (wired or wirelessly) or indirectly (e.g., via a USB flash drive) to a fabrication device which manufactures the custom medical device and allows for any needed curing of materials 506. The custom medical device, such as an orthotic, is then complete and can be provided to the patient 507.” Par. 0095: “FIG. 2 provides exemplary process 200 for 3D Printing. Computer aided design (CAD) data generated by a user and/or software 201 can be provided as input to 3D printing software 202 which typically "slices" the CAD data into multiple (z-axis) layers 203 and generates fabrication directions or commands for each layer 204 which are transmitted to the fabrication components in a 3D Printer 205 to fabricate an object 206. Depending on the particular 3D printing technology employed, the layer fabrication commands may consist of x-y motion (typically tool head 'pathing') instructions and deposition/sintering/light curing instructions. Also, depending on the particular 3D Printer being used, it is possible that the pathing motion in the x-y-z axis may be achieved by motion of either a tool head and/or a build surface. One of ordinary skill in the art will recognize that there are many possible variations and configurations of the 3D printer (FIGS. 1) and 3D printing procedure (FIG. 2) described herein that may be used in systems for additive manufacturing, but the above description should provide sufficient background of available systems that can be used in connection with embodiments of the invention.”) 
determining, by a processor, control data to control a print agent applicator to apply a pattern of fusing agent onto a part of a layer of build material, (Par. 0093: “The fabricated output product can be a three dimensional structure comprising a plurality of deposition layers. Material deposition tool 102 typically deposits material in viscous form and the material can be designed to solidify after being deposited to form an output product on build surface 104. Alternatively, the material may require a separate curing process to solidify it, or may remain in a viscous form capable of maintaining a three dimensional structure. Output products are generally three  dimensional structures created by a plurality of deposition layers. Fabrication software application 108 can generate tool path information for fabricator 101 and delineate how material can be used to generate shapes with entrapped air. Complex CAD programs may also be used to generate the intended geometry.” Par. 0017.) 
the pattern of fusing agent comprising a fusing agent area and a gap area that lacks fusing agent, wherein the gap area corresponds to the object pattern such that no fusing agent is applied to a part of the layer of build material that corresponds to the object pattern.  (Par. 0134: “FIG. 36 shows a work surface 3601 on which three exemplary structures 3603, 3604, 3605 are shown. These layer slices shown in the figure represent some internal geometries which can be created using embodiments of the invention. In the first such structure 3603, various triangle-shaped voids 3602 are created. The stiffness of the structure when reoriented to the “prescription” orientation (i.e. as described in previous figures), can be altered by varying the size, distribution, and angle of the triangle regions. Generally, as seen in the differences between the middle structure 3604 and the bottom structure 3605, varying the parameters of the internal geometries can be used to create regions of varying stiffness. Further, as shown in FIG. 37, and orthotic on a build surface 3701 can be created with outer wall paths 3703 and inner paths 3702 which may be oriented in various directions to imparts different mechanical properties, the magnitude of which may depend on the material. Also, patterning choices may be influenced by other needs, such as print completion time. An alternative patterning for an orthotic 3803 layer slice on a build surface 3801 is shown with an arch cutout 3804 in FIG. 38. This orthotic 3803 is also surrounded by an outer boundary wall 3802. Various orthotics may employ different patterns and outer/inner geometries according to embodiments of the invention to impart mechanical properties to the orthotic like flexibility or compressibility. Likewise, FIG. 39 shows a layer of an object 3902 on a build surface 3901. The shape, angle, and size of the empty space regions like 3903 are controlled by the prescription software program which enables the user to achieve various stiffnesses, directional compliances, or other various mechanical and material properties. The prescription software may use modeling techniques, empirical data, or a combination thereof to determine the appropriate pattern for a prescribed stiffness. For example, a governing equation for estimating the resultant stiffness of a region based on its thickness, internal void pattern characteristics, and surrounding materials would be inputted into the prescription software used on a particular additive manufacturing device employing embodiments of the invention. As such, the additive manufacturing device would be calibrated. Other, similar methods could also be used to practice such embodiments of the invention.”  Par. 0189: “FIG. 25A depicts a 3-D printed object 2501A with exterior opening 2504A, next to area of the object 2502A and 2503A. Similarly, FIG. 25B depicts a 3-D printed object 2501B with exterior opening 2504B, next to area of the object 2502B and 2503B. Likewise, FIG. 25C depicts a 3-D printed object 2501C with exterior openings 2502C and 2504C, next to area of the object 2505C. Particularly if an object such as these is printed using a powder-bed 3-D printing system, it would be possible to remove the support material using a vacuum. The introduction of interconnected interior support material channels, with at least one exterior opening, allows for complex internal patterns that would otherwise be impossible. This aspect of the invention could be practiced with a single exterior opening and a complex internal interconnected support structure, or several exterior openings with one or more such internal support structures. In this fashion, air voids could be created within an object. These voids could later be filled by a second material. In this fashion, complex structures can be created, which may also serve as a means for modifying mechanical properties of a printed object, such as an orthotic device.” Par. 0078, 0135. See figures 35, 36, and 39, that shows the patterned shaped voids that are created.) 
Tow does not teach that a gap area that lacks fusing agent is fused by thermal bleeding and that the gap area is a different color. However, Puigardeu does teach wherein the build material in the gap area is fused by thermal bleed from the fusing agent area that surrounds the build material in the gap area such that a color of the build material of the object pattern in the gap area is different than a color of the build material in the fusing agent area. (Par. 0011: “According to an example, a delivery device may be controlled to deliver the liquid droplets based upon print data, in which the print data may be modified to include the gaps. For instance, a mask that identifies when the gaps are to be formed during the delivery of the liquid droplets may be generated and implemented during application of the liquid droplets onto a preselected area of a layer of build materials to form a part from the build materials in the preselected area. In a further example, another delivery device may be controlled to deliver second liquid droplets into the gaps formed between the liquid droplets. In this example, the second liquid droplets may be detailing agent droplets and the liquid droplets may be fusing agent droplets. In addition, an opposite mask to the one discussed above may be used to identify when the second liquid droplets are to be deposited such that the second liquid droplets may be provided in the gaps. Par. 0020: “Although not shown, the 3D printer 100 may include additional delivery devices, e.g., printheads, that may deposit multiple liquids having different radiation absorption properties with respect to each other. By way of example, the multiple liquids may have different colors with respect to each other, may have different chemical compositions (e.g., different reactants and/or catalysts) with respect to each other, or the like. In the example in which the 3D printer 100 may deposit multiple liquids, the 3D printer 100 may include multiple printheads, in which each of the multiple printheads may deposit a liquid having a different radiation absorption property with respect to the other liquids. Par. 0021: “The first delivery device 122 may be controlled to selectively deliver first liquid droplets onto build materials 106 in a layer 1 14 of the build materials 106. The first liquid droplets may be delivered onto preselected areas of the layer 1 14, for instance, the areas containing build materials 106 that are to be fused together to form a part of a 3D object. However, instead of delivering the first liquid droplets throughout the preselected areas, according to an example, gaps may be provided in the delivery of the liquid droplets. The gaps may be provided to form heat sinks in the build materials 106. That is, the build materials 106 within the preselected area that do not receive liquid droplets from the first delivery device 122 may absorb heat from neighboring build materials 106 upon which the liquid droplets have been delivered, for instance, through thermal bleeding from those neighboring build materials 106. In this regard, as fusing radiation is applied to the build materials 106, the build materials 106 upon which the liquid droplets have been delivered may become heated through absorption of energy through the liquid droplets and the build materials 106 positioned in the gaps between the delivered liquid droplets may become heated through absorption of heat from the neighboring heated build materials 106. Par. 0018: “Although not shown, the first delivery device 122 and the second delivery device 124 may each include a plurality of nozzles through which the respective liquid droplets are to be ejected onto the layer 1 14. The first delivery device 122 may deposit a first liquid and the second delivery device 124 may deposit a second liquid. The first liquid and the second liquid may both be fusing agents, may both be detailing agents, or one may be a fusing agent and the other may be detailing agent.”  See also Par. 0023 and 0032.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method or apparatus that operates a processor and creates pattern data describing an object pattern where the pattern comprising a gap area that corresponds to an object pattern where there is no fusing agent as in Tow with a three-dimensional printing device that has gap areas with different liquid drops that do not contain a fusing agent where the different liquid droplets may have different colors and thus the gaps have different colors wherein the gaps that do not have certain liquid droplets may not contain the fusing agent and absorb heat by thermal bleeding as in Puigardeu in order to provide coloring to different portions of the build object. (Par. 0018)  

Regarding claim 2,
Tow and Puigardeu teach the limitations of claim 1 which claim 2 depends. Tow also teaches that the control data comprises generating a contone map1 describing an amount of fusing agent to be applied to areas of build material according to the object pattern described by the pattern data. (Par. 0158: “…a clinician can select the desired top coat pattern from a range of options, such as loose woven pattern 1214, uniform high density pattern 1215, or a midrange option such as pattern 1216 or pattern 1217. The clinician choice, which may be automated by decision algorithms, may demand on factors such as aesthetics, breathability, gripping ability, etc.”) 

Regarding claim 3,
Tow and Puigardeu teach the limitations of claim 1 which claim 3 depends. Tow also teaches that operating, by a processor, on patterned object data, the patterned object data comprising the object model data modified according to the pattern data. (Par. 0135: “Lastly, FIG. 42 shows a further example of how a pattern may be easily modified by computer algorithm to accord with the desired material property. For example, the hexagonal pattern shown in the partial objects depicted in FIG. 42 can be scaled up or down depending on the desired material property. For example, assuming that the specialized manufacturing orientation is being shown in figure, the prescription software can be used to vary the size of the "unit hexagon" and pattern the internal region accordingly. In this way, a single parameter, such as hexagon width can be used to more easily correlate the print process to the desired mechanical properties, in particular stiffness. As can be understood by looking at the figure, the widest hexagons 4204 and the progressively smaller hexagons 4203, 4202, 4201 might yields progressively stiffer top surfaces when reoriented from the "specialized manufacturing" orientation to the "prescription" orientation in which the object would be functional.” See also Par. 0103, 0146, 0148, and 0189.) 

Regarding claim 4,
Tow and Puigardeu teach the limitations of claim 3 which claim 4 depends. Tow also teaches integrating the pattern data with the object data to generate the patterned object data. (Par. 0078: “Certain existing methodologies do exist for altering mechanical properties in 3D-printed objects by using combinations of two materials in a grid-based ink jetting processes or by using material combinations in extrusion deposition processes. Additionally, mechanical variation in 3D-printed products has been accomplished in single-material objects by using air voids via a handful of unique patterning methods. However, these techniques have not been adopted for use in custom medical devices such as orthotics, nor have any such techniques been further developed to reflect clinical concerns, clinical data, or practical considerations particular to custom medical devices such as orthotics. Further, these technologies, while all labeled 3D Printing, are not currently available in integrated devices.” See also Par. 0134 and 0189.) 

Regarding claim 5,
Tow and Puigardeu teach the limitations of claim 1 which claim 5 depends. Tow also teaches the pattern data describes an object pattern intended to be formed on an external surface of the object, and wherein the control data is to control the print agent applicator to apply the pattern of fusing agent onto a part of a 30 layer of build material corresponding to an external surface of the object. (Par. 0131: “FIG. 34 depicts just such a feature. Part of an orthotic 3401 layer slice is shown on a build surface 3402. A specialized region 3403 is shown within the orthotic 3401. There are several unique features to this type of geometry which are important to note. First, the internal substructure depicted in the specialized region 3403 imparts different mechanical properties from the rest of the orthotic. These regions of varied internal patterning may be constructed using the same or different materials from the rest of the orthotic 3401. The resulting object in the example in FIG. 34 could create a cushioned heel pad. The method shown here allows for the creation of such padded structures without the (traditional) use of support material, which might be difficult or impossible.” Examiner’s Note – Figure 34 shows the void patterns that create the orthotic and the orthotic surface. Par. 0103, 0132, and 0134)

Regarding claim 6,
Tow and Puigardeu teach the limitations of claim 1 which claim 6 depends. Tow also teaches that the pattern data describes an object pattern intended to be formed on at least an internal portion of the object, wherein the control data is to control the print agent applicator to apply the pattern of fusing agent onto a part of a layer of build material corresponding to an internal portion of the object. (Par. 0135: “FIG. 40 shows a build surface containing three exemplary objects, of which an intermediate internal layer slice is shown. These objects, like those in previous figures, may be completely enclosed in printed material. Notably, these objects show some important features of embodiments of the invention, many of which have been previously discussed in other sections. In particular, the bottom object 4004 shows the use of a gradient pattern. Of course, gradient patterns are possible in all three directions. Here, the gradient goes from top to bottom, assuming that the object is rotated from the specialized “manufacturing” position to the “prescriptive” position. Gradients which can be used to taper various mechanical properties, or create new mechanical properties, can occur using patterning, or also using objects or region shape. For example, the top two objects 4002, 4003 have curved regions with thicker material which could be used to effect the material properties in such regions. These exemplary objects for 4002, 4003 also show the use of various materials/patterning within a single layer slice. For example, the pattern above and below the region 4001 varies. The changing pattern used in different regions of differing shape is shown in FIG. 41. The outer region of the object 4102 is a different thickness and has a different internal geometry pattern from the middle region 4101. This could be used to keep a constant material property over an area or to vary the properties (depending on the material). Lastly, FIG. 42 shows a further example of how a pattern may be easily modified by computer algorithm to accord with the desired material property. For example, the hexagonal pattern shown in the partial objects depicted in FIG. 42 can be scaled up or down depending on the desired material property. For example, assuming that the specialized manufacturing orientation is being shown in figure, the prescription software can be used to vary the size of the “unit hexagon” and pattern the internal region accordingly. In this way, a single parameter, such as hexagon width can be used to more easily correlate the print process to the desired mechanical properties, in particular stiffness. As can be understood by looking at the figure, the widest hexagons 4204 and the progressively smaller hexagons 4203, 4202, 4201 might yields progressively stiffer top surfaces when reoriented from the “specialized manufacturing” orientation to the “prescription” orientation in which the object would be functional.” Par. 0103 and 0189.) 

Regarding claim 7,
Tow and Puigardeu teach the limitations of claim 1 which claim 7 depends. Tow also teaches that the pattern data describes an object pattern intended to be formed on a first part of a first slice of the object, the first part being an internal portion of the object and a second part of a second slice of the object, the second part being an internal portion of the object wherein the control data is to control the print agent applicator to apply the pattern of fusing agent onto a part of a layer of build material corresponding to an internal portion of the object. (Par. 0147: “Different printing processes can be used in accordance with embodiment of the invention to construct orthotic 700 in FIG. 7 with a variety of mechanical properties. Regions such as those exemplified by 701, 702, 703, 704 and 705 can be comprised of different materials or material compositions, comprise different deposition patterns, or reflect different fabrication processes, in order to provide those respective regions of orthotic 700 (and the overall orthotic, by consequence) with distinct weight, texture, compression (Young's Modulus) or other attributes. By allowing for integration of a posting into the flat bottom orthotic 700 as a single object, embodiments of the invention can extend the posting across the entire orthotic and fill the area between rear and forefoot posting with material. When embodiments of the invention are implemented in this manner, the printed region beneath the foot's arch allows for more effective use of functional patterning because with more area to print, the effects of fill pattern changes on Young's Modulus (and other mechanical properties) can be more pronounced and felt by the patient's foot 706. Such orthotics could also be fabricated without the need for a dissolvable or removable support material. To be clear, embodiments of the invention may also create foot orthotics with a gap between the rear and forefoot posting and arch. Such exemplary orthotics are shown for example in FIGS. 32, 34, 35, 37, 38 where they are produced using a specialized method. Further, a “loose” patterned or easily compressed region below the arch (approximately represented at 701 and 705) can also be printed to avoid use of support material, while still creating an orthotic that can fit into shoe styles traditionally more amenable to the orthotic style shown in FIG. 3. It is also possible to create orthotic 700 such that it can be folded along its length, by creating a gap between the material which forms the portion of the orthotic below a top coat component in region 704, or by otherwise using flexible materials appropriately. For example, one or more layers within an orthotic, such as the one shown in FIG. 37 can be made from a flexible material to allow longitudinal flexing. Similarly, the use of compliant materials or patterning can accomplish the same. Many other such designs which accommodate practical patient needs, such as shoe constraints, can be easily produced with an embodiment of the invention. Other examples include creating orthotics which are compliant along one axis or direction and rigid along the other. An exemplary technique by which this could be accomplished is by varying a deposition pattern longitudinally. Such orthotics could be rolled up along their length and folded into a shoe, springing back to a functional position when released into the shoe. They could also be used to provide flexibility in certain regions and provide rigidity in others for clinical reasons. Similarly, embodiment of the invention can be used to fabricate orthotics which wrap around heel or other portions of the foot for increased contact and correction, as well orthotics which snap into prefabricated devices such as, helmets, shoes, or pre-fabricated medical braces, such as an insole snapping into an ankle-foot orthotic (AFO) or similar prefabricated device.” See also Par. 0129 and Fig. 33.) 

Regarding claim 8,
Tow and Puigardeu teach the limitations of claim 1 which claim 8 depends. Tow also teaches operating, by a processor, on a unique identifier, the unique identifier being associated with the pattern data, to determine the pattern data. (Par. 0019: “A three dimensional fabricator, having a control unit for receiving instructions from a fabrication command unit and operating at least one tool head, a work surface for fabrication of a product with the (at least one) tool head, and with instructions specifying the combination of at least two materials to manufacture a product customized for use by a particular person. Additionally, the instructions can be based or customized in part on a person's anatomy or biomechanical properties. The instructions can also be based or customized in part on the mechanical properties of a separate article or device which can be interfaced with the manufactured product. Additionally, the instructions can specify: (1) a particular ratio or arrangement in three dimensional space of the combination of the at least two materials in one or more regions of the product; (2) a particular pattern to be manufactured in one or more regions of the product; (3) different printing processes for at least two regions of the product; (4) different internal geometries for at least two regions of the product; (5) at least one functional pattern on an external region of the product; and/or (6) specify at least one functional geometry on an external region of the product. The product can be a medical device, an insole, and/or footwear.” See also Par. 0016, 0020, 0078, 0081 – 0083, 0103, 0104, 0143 – 0145.  Examiner’s Note – Tow does not teach a specific identifier; however, the control unit in Tow must have a unique void pattern and internal pattern that is stored and recognized for the customized orthotic for each patient.  The additive manufacturing fabrication unit taught in Tow must create and recognize a particular pattern and manufacture the product for a specific compression or stiffness (Par. 0081). Each pattern must be identified for those instructions used by the print head or fabrication unit. 

Regarding claims 10 – 12, they are directed to a system or apparatuses to implement the method of steps set forth in claims 1, 2, and 8 respectively and Tow also teaches a 3D printer for claim 13.  Tow and Puigardeu teach the claimed method of steps in claims 1, 2, and 8.  Therefore, Tow and Puigardeu teach the system or apparatuses, to implement the claimed method of steps, in claims 10 - 12. 

Regarding claims 14 and 15, they are directed to non-transitory computer readable medium to implement the method of steps set forth in claims 1 and 2. Tow and Puigardeu teach the claimed method of steps in claims 1 and 2.  Therefore Tow and Puigardeu teach the non-transitory computer readable medium, to implement the claimed method of steps, in claims 14 and 15.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tow in view of Puigardeu in further view of Weber et al. (PG Pub. No. 20160082537), herein “Weber.” 

Regarding claim 9,
Tow and Puigardeu teach the limitations of claim 1 which claim 9 depends. They do not teach a process of thermal bleeding that sinters the gaps. However, Weber does teach applying energy to the part of the layer of build material comprising the pattern of fusing agent to fuse the parts of the layer comprising fusing agent while sintering the gap area by thermal bleeding from the parts of the layer comprising fusing agent.  (Par. 0061: “In further embodiments, the methods described in accordance with the present disclosure may be used for additive manufacturing of a BMG article.” Par. 0027: “In certain embodiments, the methods comprise applying a bulk metallic glass (BMG) filler material to a BMG article to at least partially fill voids. The BMG filler material comprises an alloy composition the same as the alloy composition of the bulk metallic glass article to the void such that the BMG filler material fills at least a portion of the void space. Both the BMG filler material and a portion of the BMG article adjacent to the void are heated to a temperature above the melting temperature of the BMG filler material and BMG article to melt the filler material and the portion of the BMG article adjacent to the void. Then, the melted BMG filler material and melted portion of the BMG article adjacent to the void is cooled sufficiently fast to a temperature below the glass transition temperature of the metallic glass article without inducing substantial crystallization.” Par. 0029: “With reference to FIG. 1, a method 100 for refinishing a surface feature in a BMG article may include step 110 of preheating a portion of the BMG article adjacent to the void. Step 120 of applying a bulk metallic glass filler material to the BMG article to partially fill a void space. Step 130 of heating the bulk metallic glass filler material and a portion of the BMG article adjacent the void space. Step 140 of cooling the melted bulk metallic glass filler material and melted portion of the BMG article.” Par. 0032: “In other aspects, the method may comprise an optional step of preheating a portion of the BMG article adjacent the surface feature to prepare the BMG article for applying the BMG filler material. For example, as illustrated in FIGS. 2A and 3A, a surface feature 220 or 320 such as a crater or hole in the BMG article may be present and create surface edges between the BMG article and the void space of the surface feature. The surface edges surrounding the void space of the surface feature may be sharp and/or may conceal a portion of the void space. The surface edges may impede the ability of applying the BMG filler material to partially fill the void space of the surface feature. As such, in some embodiments, a step 110 of preheating and melting a portion of the BMG article adjacent the surface feature may be performed. The portion of the BMG article adjacent the surface feature in the context of the present disclosure includes a region of the BMG article that forms edges with the void space created by the surface feature.” See also Par. 0035 and 0041.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method or apparatus that operates a processor and creates pattern data describing an object pattern where the pattern comprising a gap area that corresponds to an object pattern where there is no fusing agent as in Tow with a three-dimensional printing device that has gap areas with different liquid drops that do not contain a fusing agent where the different liquid droplets may have different colors and thus the gaps have different colors wherein the gaps that do not have certain liquid droplets may not contain the fusing agent and absorb heat by thermal bleeding as in Puigardeu with preheating an area that is adjacent to a void space that results in filling (sintering) the void space as in Weber in order to fill a void area that may have sharp or concealed areas. (Par. 0032) 

Response to Arguments

Applicant has amended the application with additional language that the build material in the gap area is fused by thermal bleed from the fusing agent area that surrounds the build material in the gap area such that a color of the build material of the object pattern in the gap area is different than a color of the build material in the fusing agent area.  A new search was performed and Puigardeu was found that teaches the new claim limitations.  Puigardeu teaches a three-dimensional printer that has different liquid droplets delivered by different devices and that the printed object has gaps.  These gaps contain certain liquid droplets that may not be fusing agent liquid droplets and that multiple liquids may have different colors. And paragraph 0021 states that gaps that do not receive certain liquid droplets absorb heat through thermal bleeding. Thus, the gaps may contain areas with different colors that lack the fusing agent liquid droplets.  Even though Puigardeu is the same assignee in the instant application it was published more than one year prior to the filing date of the instant application.  Puigardeu was necessitated by amendment and therefore this application is a Final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wiggins et al. (US PG Pub. No. 20180147670) may also teach the elements of claim 9 in paragraph 0004: “When these thin layers of metal are melted to the previous layer and consolidated with other portions of a shape being built and then solidified in place, there is a large thermal gradient, pronounced local distortion, and significant contraction locally as the heat from the energy beam passes to the next location.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Specification paragraph 0027 teaches that: “…block 106 may comprise generating a fusing agent contone map that describes an amount of fusing agent to be applied to the fusing agent area of the pattern…”